DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/358134 filed on June 25, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "one of the test participants" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9, 11, 12, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) and further in view of McIver (US Patent Application 2006/0224919).


Claim 1, Gauf teaches a test environment apparatus for testing an embedded system-under-test (View Gauf Col. 1, Line 58-Col. 2, Line 5; SUT), the test environment apparatus comprising processing circuitry configured to: implement the system-under-test for interaction with external test participants via messaging (View Gauf Col. 4, Line 60-Col. 5, Line 7; message based testing); control operation of an inner agent and an outer agent, the inner agent being implemented within a virtual machine that is also implementing the system-under-test and the outer agent being implemented external to the virtual machine implementing the system-under-test (View Gauf Col. 1, Line 58-Col. 2, Line 5; virtual test environment); 

Gauf does not explicitly teach wherein the outer agent is configured to: trigger captures of snapshots that store current states of the system-under-test at respective times; and forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp; wherein the inner agent is configured to: receive the timestamped inbound message and evaluate the timestamp; and in response to the timestamp indicating a past time, reject the timestamped inbound message by sending a rejection to the outer agent; wherein the outer agent is further configured to, in response to the rejection, trigger a rollback of the system-under-test based on the timestamp using a snapshot for a selected time providing a state of the system-under-test prior to the timestamp and redeliver the timestamped inbound message to the inner agent to re-evaluate the timestamp.  

However, Ramanath teaches wherein the outer agent is configured to: trigger captures of snapshots that store current states of the system-under-test at respective times (View Ramanath ¶ 17, 24; snapshot).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gauf with wherein the outer agent is configured to: trigger captures of snapshots that store current states of the system-under-test at respective times since it is known in the art that a snapshot can be taken (View Ramanath ¶ 17, 24).  Such modification would have allowed a snapshot to be taken of the system status.

Gauf and Ramanath do not explicitly teach forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp; wherein the inner agent is configured to: receive the timestamped inbound message and evaluate the timestamp; and in response to the timestamp indicating a past time, reject the timestamped inbound message by sending a rejection to the outer agent; wherein the outer agent is further configured to, in response to the rejection, trigger a rollback of the system-under-test based on the timestamp using a snapshot for a selected time providing a state of the system-under-test prior to the timestamp and redeliver the timestamped inbound message to the inner agent to re-evaluate the timestamp.  

However, Kamani teaches wherein the inner agent is configured to: receive the timestamped inbound message and evaluate the timestamp (View Kamani ¶ 30; validate message); and in response to the timestamp indicating a past time, reject the timestamped inbound message by sending a rejection to the outer agent (View Kamani ¶ 31, 32; failed message response); and redeliver the timestamped inbound message to the inner agent to re-evaluate the timestamp (View Kamani ¶ 38; retry message).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with wherein the inner agent is configured to: receive the timestamped inbound message and evaluate the timestamp; and in response to the timestamp indicating a past time, reject the timestamped inbound message by sending a rejection to the outer agent; and redeliver the timestamped inbound message to the inner agent to re-evaluate the timestamp since it is known in the art that a failed message can be retried (View Kamani ¶ 31, 32).  Such modification would have allowed a system under test can be rolled back and a message retried.

Gauf, Ramanath and Kamani do not explicitly teach forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp; wherein the outer agent is further configured to, in response to the rejection, trigger a rollback of the system-under-test based on the timestamp using a snapshot for a selected time providing a state of the system-under-test prior to the timestamp.  

However, Bennah teaches wherein the outer agent is further configured to, in response to the rejection, trigger a rollback of the system-under-test based on the timestamp using a snapshot for a selected time providing a state of the system-under-test prior to the timestamp (View Bennah ¶ 46; rollback computer).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with wherein the outer agent is further configured to, in response to the rejection, trigger a rollback of the system-under-test based on the timestamp using a snapshot for a selected time providing a state of the system-under-test prior to the timestamp since it is known in the art that a computer can be rolled back (View Bennah ¶ 46).  Such modification would have allowed a system under test can be rolled back using a snapshot.

Gauf, Ramanath, Kamani and Bennah do not explicitly teach forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp.  

However, McIver teaches forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp (View McIver ¶ 88; person sends message includes test case and time stamp).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with forward a timestamped inbound message from one of the external test participants to the inner agent, the timestamped inbound message comprising a timestamp since it is known in the art that a timestamped message can be sent (View McIver ¶ 88).  Such modification would have allowed a timestamped message to be sent from a tester.

Claim 11 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ramanth further teaches the processing circuitry is further configured to control operation of the outer agent to quiesce the inner agent and trigger a snapshot in response to receipt of inbound messages for the system-under-test (View Ramanath ¶ 17, 24; snapshot).  

Claim 12 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kamani further teaches the processing circuitry is further configured to control the inner agent to, in response to being quiesced, timestamp and queue outbound messages from the system-under-test (View Kamani ¶ 22, 28; timestamped message).  

Claim 14 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ramanth further teaches the processing circuitry is further configured to control the outer agent to trigger a capture of a snapshot of a current state of the system-under-test by storing data indicating the current state of the system-under-test within volatile memory of a virtual machine implementing the inner agent (View Ramanath ¶ 17, 24; record snapshot).  

Claim 15 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gauf further teaches the processing circuitry is further configured to implement the embedded system-under-test based on initial conditions and externally implemented dynamic behavioral stimuli (View Gauf Col. 1, Line 58-Col. 2, Line 5; SUT).  

Claim 19 is the method corresponding to the apparatus of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) in view of McIver (US Patent Application 2006/0224919) and further in view of Gschwind (US Patent Application 2015/0212906).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above does not explicitly teach the processing circuitry is further configured to control the outer agent to reactivate the inner agent prior to forwarding the timestamped inbound message to the inner agent.

However, Gschwind teaches the processing circuitry is further configured to control the outer agent to reactivate the inner agent prior to forwarding the timestamped inbound message to the inner agent (View Gschwind ¶ 209; retry transaction).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with the processing circuitry is further configured to control the outer agent to reactivate the inner agent prior to forwarding the timestamped inbound message to the inner agent since it is known in the art that a transaction can be retried (View Gschwind ¶ 209).  Such modification would have allowed a timestamped message to be retransmitted.

Claim 13 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) in view of McIver (US Patent Application 2006/0224919) and further in view of Ramanathan (US Patent Application 2022/0066806).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the processing circuitry is further configured to control the outer agent to trigger a capture of a snapshot of a current state of the system-under-test by storing data indicating the current state of the system-under-test relative to changes from a previous snapshot using a dirty-page bitmap.

However, Ramanthan teaches the processing circuitry is further configured to control the outer agent to trigger a capture of a snapshot of a current state of the system-under-test by storing data indicating the current state of the system-under-test relative to changes from a previous snapshot using a dirty-page bitmap (View Ramanathan ¶ 37, 57; dirty page tracking bitmap).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with the processing circuitry is further configured to control the outer agent to trigger a capture of a snapshot of a current state of the system-under-test by storing data indicating the current state of the system-under-test relative to changes from a previous snapshot using a dirty-page bitmap since it is known in the art that a dirty page bitmap can be used (View Ramanathan ¶ 37, 57).  Such modification would have allowed a dirty bitmap can be tracked.

Claim 16 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) in view of McIver (US Patent Application 2006/0224919) and further in view of Carothers (US Patent Application 2019/0392001).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the processing circuitry is further configured to control operation of the outer agent to, responsive to receiving the rejection from the inner agent, distribute anti-messages to the external test participants associated with outbound messages sent after the selected time.

However, Carothers teaches the processing circuitry is further configured to control operation of the outer agent to, responsive to receiving the rejection from the inner agent, distribute anti-messages to the external test participants associated with outbound messages sent after the selected time (View Carothers ¶ 336, 373; anti-message).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with the processing circuitry is further configured to control operation of the outer agent to, responsive to receiving the rejection from the inner agent, distribute anti-messages to the external test participants associated with outbound messages sent after the selected time since it is known in the art that an anti-message can be transmitted (View Carothers ¶ 336, 373).  Such modification would have allowed an anti-message can be transmitted externally.


Claim 17 is the method corresponding to the apparatus of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) in view of McIver (US Patent Application 2006/0224919) and further in view of Towata (US Patent Application 2015/0205658).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the processing circuitry is further configured to control operation of the inner agent to deliver the timestamped inbound message to the system-under-test in accordance with the timestamp in response to the timestamp indicating a future time.

However, Towata teaches the processing circuitry is further configured to control operation of the inner agent to deliver the timestamped inbound message to the system-under-test in accordance with the timestamp in response to the timestamp indicating a future time (View Towata ¶ 72; schedule data transmission).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with the processing circuitry is further configured to control operation of the inner agent to deliver the timestamped inbound message to the system-under-test in accordance with the timestamp in response to the timestamp indicating a future time since it is known in the art that a data transmission can be scheduled (View Towata ¶ 72).  Such modification would have allowed a message can be scheduled to be transmitted.

Claim 18 is the method corresponding to the apparatus of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauf (US Patent 10,678,666) in view of Ramanth (US Patent Application 2017/0060720) in view of Kamani (US Patent Application 2020/0051019) in view of Bennah (US Patent Application 2015/0347280) in view of McIver (US Patent Application 2006/0224919) and further in view of Fang (US Patent Application 2016/0321145).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the processing circuitry is further configured to operate in accordance with a system clock that is adjusted with the snapshot used for the rollback.

However, Fang teaches the processing circuitry is further configured to operate in accordance with a system clock that is adjusted with the snapshot used for the rollback (View Fang ¶ 33; clock).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations with the processing circuitry is further configured to operate in accordance with a system clock that is adjusted with the snapshot used for the rollback since it is known in the art that a clock is set for a snapshot (View Fang ¶ 33).  Such modification would have allowed a clock to schedule a snapshot.

Claim 20 is the method corresponding to the apparatus of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Siddalingesh (US Patent Application 2020/0028772) teaches a message timestamp may be stored by the creating a suitable corresponding object or a test log file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114